NO. 12-21-00090-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE: BELLA CORP. D/B/A                                  §
BROADWAY POWERSPORTS AND
                                                          §   ORIGINAL PROCEEDING
BRADLEY WATSON,
                                                          §
RELATORS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Relators Bella Corp. d/b/a Broadway Powersports and Bradley Watson filed this original
proceeding to challenge Respondent’s order granting net worth discovery. 1 On August 18, 2021,
this Court conditionally granted the petition and directed Respondent to vacate his June 3, 2021,
order granting net worth discovery. By an order signed on August 20, Respondent complied
with this Court’s opinion and order, rendering this proceeding moot. Accordingly, we dismiss the
petition for writ of mandamus as moot.
Opinion delivered August 25, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
          Respondent is the Honorable Austin R. Jackson, Judge of the 114th District Court in Smith County,
Texas. J. Greenberg Limited Partnership and Trisis Properties, L.L.C. are the Real Parties in Interest.
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                           AUGUST 25, 2021

                                        NO. 12-21-00090-CV



                   BELLA CORP. D/B/A BROADWAY POWERSPORTS
                            AND BRADLEY WATSON,
                                      Relators
                                        V.

                                  HON. AUSTIN R. JACKSON,
                                         Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by Bella
Corp. d/b/a Broadway Powersports and Bradley Watson; who are the relators in appellate cause
number 12-21-00090-CV and the defendants in trial court cause number 19-2303-B, pending on
the docket of the 114th Judicial District Court of Smith County, Texas. Said petition for writ of
mandamus having been filed herein on June 15, 2021, and the same having been duly
considered, because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby dismissed as moot.
                    By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.